DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/591,410, filed 05/10/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/20, 08/06/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention as in claim 7 is addressed to “processor" that can be interpreted as hardware processor or software processor.  Considering “software Processor”,   the claim becomes nothing more than sets of software instructions which are "software per se".   “Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in  State Street 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bermudez et al(US 20070061865 A1) in view of Jo et al(US 20150199505 A1) .

With regards to claim 1, 7 Bermudez discloses, A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: 

receiving an entry of information from a requesting user who has requested a clue about user information (FIG 8 805 and associated text; ); 
specifying, from registered users, at least one candidate corresponding to the requesting user in accordance with the received entry of information (FIG 8 810 and associated text; ); and 


controlling a display to display, on a same screen, (i) user information of the specified at least one candidate that is partially masked ([0006] The method includes providing, by the computing system, information to cause a computer display to present, for user selection the username with a part of the username obscured, and multiple other usernames with a part of each of the multiple other usernames obscured. FIG 4/6 and associated text; ) and (ii) a button for calling up an authentication screen (FIG 6 610 and associated text;), wherein the authentication screen is a screen on which a password corresponding to the user information of the specified at least one candidate is entered (FIG 6 608 and associated text; ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bermudez’s product with teaching of Jo in order to secure the authentication. (Jo [0003])
 
With regards to claim 2, Bermudez in view of Jo discloses, wherein the specified at least one candidate comprises a plurality of candidates (Jo FIG 6 602 and associated text;). Motivation would be same as stated in claim 1.

With regards to claim 3, Bermudez in view of Jo discloses, wherein the process comprises: controlling the display to display the user information of the specified at least one candidate, the specified at least one candidate being only a part of the plurality of candidates (Jo FIG 6 602 and associated text;). Motivation would be same as stated in claim 1.

With regards to claim 4, Bermudez in view of Jo discloses, wherein the specified at least one candidate is the part of the plurality of candidates that satisfy a predetermined condition (Jo FIG 6 602a and associated text; Note: only Correct userID will get authenticated). Motivation would be same as stated in claim 1.

 With regards to claim 5, Bermudez in view of Jo discloses, wherein the user information is user authentication information including user ID ((Jo FIG 6 602 and associated text;)). Motivation would be same as stated in claim 1.

With regards to claim 6, Bermudez in view of Jo discloses, wherein the specifying of the at least one candidate includes specifying a user ID of the at least one candidate; and the specified user ID of the at least one candidate is the user information of the specified at least one candidate that is partially masked and displayed on the same screen (Jo FIG 6 602a-602-e and associated text;)). Motivation would be same as stated in claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498